Exhibit No. 10.30

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

ACCESS PHARMACEUTICALS, INC.

7.5% SECURED CONVERTIBLE PROMISSORY NOTE

U.S. $

 

Dallas, Texas

No.: PN-2006-

 

February 16, 2006

 

FOR VALUE RECEIVED, the undersigned, Access Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby promises to pay to the order of           
or any future holder of this promissory note (the “Payee”), at the principal
office of the Payee set forth herein, or at such other place as the holder may
designate in writing to the Company, the principal sum of            Dollars
(U.S. $          ) (the “Principal Amount”), or such other amount as may be
outstanding hereunder, together with all accrued but unpaid interest, in such
coin or currency of the United States of America as at the time shall be legal
tender for the payment of public and private debts and in immediately available
funds, as provided in this promissory note (the “Note”).

This Note is one of a duly authorized issue of 7.5% Secured Convertible
Promissory Notes of the Company, in aggregate principal amount of up to Five
Million Dollars ($5,000,000) (the “Promissory Notes”) issued pursuant to the
Convertible Note and Warrant Purchase Agreement of even date herewith (the
“Purchase Agreement”). The Promissory Notes rank equally and ratably without
priority over one another. No payment, including any prepayment, shall be made
hereunder unless payment, including any prepayment, is offered with respect to
the other Promissory Notes in an amount which bears the same ratio to the then
unpaid principal amount of such Promissory Notes as the payment made hereon
bears to the then unpaid principal amount under this Note.

1.             Principal and Interest Payments.

(a)           The Company shall repay in full the entire principal balance then
outstanding under this Note plus all accrued and unpaid interest on the first to
occur (the “Maturity Date”) of: (i) March 31, 2007; (ii) such time as there
occurs a Sale Transaction (as

1


--------------------------------------------------------------------------------




defined below) unless the resulting successor or acquiring entity in such Sale
Transaction (if not the Company) and, if an entity different from the successor
or acquiring entity, the entity whose capital stock or assets the holders of the
Common Stock are entitled to receive as a result of such Sale Transaction,
(A) assumes by written instrument all of the obligations of the Promissory Notes
and the Transaction Documents (as defined in the Purchase Agreement) as more
fully set forth in Section 1(d) below and (B) the entity whose securities into
which this Note shall become convertible in such transaction is a publicly
traded corporation whose common stock is listed for trading on the New York
Stock Exchange, the American Stock Exchange, the Nasdaq National Market, the
Nasdaq Capital Market, the OTC Bulletin Board or Pink Sheets or (iii) the
acceleration of the obligations as contemplated by this Note.

“Sale Transaction” shall mean any transaction or series of related transactions
which result in the (i) acquisition by an individual or legal entity or group
(as set forth in Section 13(d) of the Exchange Act) of more than one-half of the
voting rights or equity interests in the Company; or (ii) sale, conveyance, or
other disposition of all or substantially all of the assets, property or
business of the Company or the merger into or consolidation with any other
corporation (other than a wholly owned subsidiary corporation) or effectuation
of any transaction or series of related transactions where holders of the
Company’s voting securities prior to such transaction or series of transactions
fail to continue to hold at least 50% of the voting power of the Company (or, if
other than the Company, the successor or acquiring entity) immediately following
such transaction.

(b)           Interest on the outstanding principal balance of this Note shall
accrue at a rate of seven and one-half percent (7.5%) per annum, compounded
quarterly. Interest on the outstanding principal balance of the Note shall be
computed on the basis of the actual number of days elapsed and a year of three
hundred and sixty (360) days and shall be payable on the Maturity Date, upon
earlier prepayment of this Note or in the form of shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock”) upon conversion of
this note as set forth in Section 8 below. Furthermore, upon the occurrence of
an Event of Default, then to the extent permitted by law, the Company will pay
interest to the Payee, payable on demand, on the outstanding principal balance
of the Note from the date of the Event of Default until payment in full at the
rate of twelve percent (12%) per annum.

(c)           The Company may not prepay the outstanding principal amount of
this Note or the interest thereon prior to the Maturity Date (a “Prepayment”)
without the written consent of the Payee, unless the Company shall provide at
least sixty (60) days, but not more than ninety (90) days, prior written notice
of the date on which the Company intends to make such Prepayment (a “Prepayment
Notice”). Nothing in this Section 1(c) shall limit the right of the Payee to
convert this Note into Common Stock at any time after receipt of the Prepayment
Notice and prior to the time at which such Prepayment is made. Notwithstanding
the limitations in Section 8(g), the Payee may deliver a Conversion Notice with
respect to all of the outstanding Principal Amount and interest accrued thereon,
in which case, to the extent that Section 8(g) limits the conversion of this
Note, this Note shall not be subject to Prepayment and shall be converted as set
forth in Section 8(c)(v).

2

 


--------------------------------------------------------------------------------




(d)           If the Promissory Notes and Transaction Documents are to be
assumed as described in Section 1(a)(ii)(A), the applicable assuming corporation
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition contained in the Promissory Notes and the
Transaction Documents to be performed and observed by the Company and all the
obligations and liabilities thereunder, subject to such modifications as may be
deemed appropriate (as determined by resolution of the Board of Directors of the
Company) in order to provide for adjustments of shares of the Common Stock into
which the Promissory Notes are convertible which shall be as nearly equivalent
as practicable to the adjustments provided for in Section 8. The provisions of
Section 1(a) and this Section 1(d) shall similarly apply to successive Sale
Transactions.

2.             Non-Business Days. Whenever any payment to be made shall be due
on a Saturday, Sunday or a public holiday under the laws of the State of Texas,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

3.             Security.                This Note is secured pursuant to the
terms of a Security Agreement (the “Security Agreement”) between the Company and
the holders of the Promissory Notes of even date herewith by a security interest
in the Collateral (as such term is defined in the Security Agreement). The Note
is subject to the provisions of the Security Agreement.

4.             Subordination of Future Debt; Payment of Common Stock Dividends.
Any debt incurred after the date hereof to any creditor shall be subordinated to
the indebtedness evidenced by this Note. The Company shall not declare or pay
any dividend or distribution with respect to any common stock of the Company
other than a pro rata dividend payable solely in shares of Common Stock.

5.             Representations and Warranties of the Company. The Company
represents and warrants to the Payee as follows:

(a)           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the state of Delaware, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted.

(b)           This Note has been duly authorized, validly executed and delivered
on behalf of the Company and is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Note and to
perform its obligations hereunder.

(c)           The execution, delivery and performance of this Note will not
(i) conflict with or result in a breach of or a default under any of the terms
or provisions of, (A) the Company’s articles of incorporation or by-laws, or
(B) any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a

3

 


--------------------------------------------------------------------------------




party or by which it or any of its material properties or assets is bound,
(ii) result in a violation of any material provision of any law, statute, rule,
regulation, or any existing applicable decree, judgment or order by any court,
Federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company, or any of its material properties or
assets or (iii) result in the creation or imposition of any material lien,
charge or encumbrance upon any material property or assets of the Company or any
of its subsidiaries pursuant to the terms of any other agreement or instrument
to which any of them is a party or by which any of them may be bound or to which
any of their property or any of them is subject.

(d)           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this Note.

6.             Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:

(a)           the Company shall fail to make the payment of any amount of any
principal outstanding for a period of two (2) business days after the date such
payment shall become due and payable hereunder; or

(b)           the Company shall fail to make any payment of interest for a
period of two (2) business days after the date such interest shall become due
and payable hereunder; or

(c)           if default shall be made in the performance or observance of any
representation, warranty, covenant, or agreement contained in this Note, in the
Security Agreement, in the Purchase Agreement or in the Investor Rights
Agreement (as defined in the Purchase Agreement), or in any other agreement
between the Company and the Payee relating to indebtedness of the Company to the
Payee or any of its affiliates for borrowed money and such default shall have
continued for a period of five (5) days after Company’s receipt of written
notice of such default (unless such default is on account of failure to give a
required notice, in which event such 5 day cure period shall commence with the
date of such default); or

(d)           the holder of any indebtedness of the Company or any of its
subsidiaries shall accelerate any payment of any amount or amounts of principal
or interest on any indebtedness (“Indebtedness”) (other than the Indebtedness
hereunder) prior to its stated maturity or payment date, the aggregate principal
amount of which Indebtedness of all such persons is in excess of $100,000,
whether such Indebtedness now exists or shall hereafter be created, and such
accelerated payment entitles the holder thereof to immediate payment of such
Indebtedness which is due and owing and such indebtedness has not been
discharged in full or such acceleration has not been stayed, rescinded or
annulled within five (5) business days of such acceleration; or

(e)           A judgment or order for the payment of money shall be rendered
against the Company or any of its subsidiaries in excess of $100,000 in the
aggregate (net of any applicable insurance coverage) for all such judgments or
orders against all such persons (treating

4

 


--------------------------------------------------------------------------------




any deductibles, self insurance or retention as not so covered) that shall not
be discharged, and all such judgments and orders remain outstanding, and there
shall be any period of sixty (60) consecutive days following entry of the
judgment or order in excess of $100,000 or the judgment or order which causes
the aggregate amount described above to exceed $100,000 during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(f)            the Company shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (the “Bankruptcy Code”) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic), or (vi) take any action under the laws
of any jurisdiction (foreign or domestic) analogous to any of the foregoing; or

(g)           a proceeding or case shall be commenced in respect of the Company
or any of its subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days;

(h)           the failure of the Company to implement the 1 for 5 Split (as
defined in the Purchase Agreement) on or prior to June 30, 2006;

(i)            the suspension from listing or the failure of the Company’s
common stock to be listed on any of the Pink Sheets, OTC Bulletin Board,
American Stock Exchange, New York Stock Exchange, Nasdaq National Market or
Nasdaq Capital Market for a period of five (5) consecutive trading days;

(j)            the declaration or payment by the Company of any dividend or
distribution with respect to its common stock other than a pro rata dividend
payable solely in shares of Common Stock; or

5

 


--------------------------------------------------------------------------------




(k)           the failure by the Company to comply with the requirements of
Section 4.14 of the Purchase Agreement.

7.             Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Payee of this Note may at any time at
its option, (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, due and payable, and thereupon, the
same shall be accelerated and so due and payable; provided, however, that upon
the occurrence of an Event of Default described in (i) Sections 6(f) and (g),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 6(a) through (e) and Sections 6(h) through (j), the
Payee may exercise or otherwise enforce any one or more of the Payee’s rights,
powers, privileges, remedies and interests under this Note or applicable law. No
course of delay on the part of the Payee shall operate as a waiver thereof or
otherwise prejudice the right of the Payee. No remedy conferred hereby shall be
exclusive of any other remedy referred to herein or now or hereafter available
at law, in equity, by statute or otherwise.

8.             Conversion.

(a)           Optional Conversion. Subject to the limitations set forth in
Sections 8(g) hereof, the holder of this Note shall have the right at any time,
at such holder’s option, to convert all or any lesser portion of the Principal
Amount plus accrued and unpaid interest thereon into such number of fully paid
and non-assessable shares of Common Stock as is determined by dividing (i) the
portion of the Principal Amount to be converted plus accrued and unpaid interest
thereon by (ii) the Conversion Rate (as defined below) then in effect for this
Note. The initial conversion rate shall be $0.          , such rate to be
subject to adjustment in accordance with the provisions of this Section 8. Such
conversion rate in effect from time to time, as adjusted pursuant to this
Section 8, is referred to herein as a “Conversion Rate.” All of the remaining
provisions of this Section 8 shall apply separately to each Conversion Rate in
effect from time to time with respect to this Note.

(b)           Mandatory Conversion. If a Conversion Triggering Event (as defined
below) shall occur and within 5 business days following such occurrence, the
Company shall deliver a written notice to the holders of the Promissory Notes
(the “Notice”) that the Company intends to convert all of the outstanding
Promissory Notes into Common Stock, then, subject to the limitations set forth
in Section 8(g) hereof, as of the date that is sixty-five days following the
date that such Notice is given (the “Mandatory Conversion Date”), this Note
shall be converted into such number of fully paid and non-assessable shares of
Common Stock as is determined by dividing (i) the Principal Amount plus accrued
and unpaid interest thereon by (ii) the Conversion Rate then in effect (the
“Mandatory Conversion”). Nothing in this Section 8(b) shall be construed so as
to limit the right of a holder of this Note to convert pursuant to
Section 8(a) at any time. If the Maturity Date occurs after the Notice is duly
delivered to the Payee, but prior to the Mandatory Conversion Date or the
earlier conversion in full of this Note, then the Company shall not be obligated
to repay in cash the Principal Amount, together with all accrued and unpaid
interest thereon, and this Note shall remain outstanding, as more fully
described in Section 8(c)(v), until such time as it is fully converted.

6

 


--------------------------------------------------------------------------------




“Conversion Triggering Event” shall mean, such time as:

(i)            The Registration Statement (as defined below) covering all of the
shares of Common Stock into which this Note is convertible is effective and
sales may be made pursuant thereto (or all of the shares of Common Stock into
which this Note is convertible may be sold without restriction pursuant to
Rule 144(k) promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended (the “Securities Act”));

(ii)           The Daily Market Price of the Common Stock is at least $1.50
(subject to adjustment for stock splits, reverse splits, stock dividends and the
like, including, without limitation, the 1 for 5 Split as such term is defined
in the Purchase Agreement) for any period of 20 consecutive trading days; and

(iii)          The Company has a sufficient number of authorized and unissued
shares of Common Stock reserved for issuance upon the conversion of the
Promissory Notes to convert all of the Promissory Notes in full.

“Registration Statement” shall have the meaning established in the Investor
Rights Agreement dated on or about the date hereof, by and among the Company and
the other parties signatory thereto.

(c)           Mechanics of Conversion.

(i)            Such right of conversion shall be exercised by the Payee by
delivering to the Company a conversion notice in the form attached hereto as
Exhibit A (the “Conversion Notice”), appropriately completed and duly signed,
and by surrender not later than two (2) business days thereafter of this Note.
The Conversion Notice shall also contain a statement of the name or names (with
addresses and tax identification or social security numbers) in which the
certificate or certificates for Common Stock shall be issued, if other than the
name in which this Note is registered. Promptly after the receipt of the
Conversion Notice, the Company shall issue and deliver, or cause to be
delivered, to the Payee or such Payee’s nominee, a certificate or certificates
for the number of shares of Common Stock issuable upon such conversion. Such
conversion shall be deemed to have been effected as of the close of business on
the date of receipt by the Company of the Conversion Notice (the “Conversion
Date”), and the person or persons entitled to receive the shares of Common Stock
issuable upon conversion shall be treated for all purposes as the holder or
holders of record of such shares of Common Stock as of the close of business on
the Conversion Date. If the Payee has not converted the entire amount of the
Note pursuant to the Conversion Notice, then the Company shall execute and
deliver to the Payee a new Note instrument identical in terms to this Note, but
with a principal amount reflecting the unconverted portion of this Note. The new
Note instrument shall be delivered subject to the same timing terms as the
certificates for the Common Stock.

(ii)           The Company shall effect such issuance of Common Stock within
three (3) trading days following the Conversion Date and shall transmit the
certificates by messenger or reputable overnight delivery service to reach the
address designated by such holder within

7

 


--------------------------------------------------------------------------------




three (3) trading days after the receipt by the Company of such Conversion
Notice. Provided that the holder complies with all of the provisions of this
Note relating to the conversion hereof, if certificates evidencing the Common
Stock are not received by the holder (through no fault or negligence of the
holder) within five (5) Business Days following the Conversion Date, then the
holder will be entitled to revoke and withdraw its Conversion Notice, in whole
or in part, at any time prior to its receipt of those certificates. If the
conversion has not been rescinded in accordance with this paragraph and the
Company fails to deliver to the holder such certificate or certificates pursuant
to this Section 8 in accordance herewith, prior to the seventh (7th) Business
Day after the Conversion Date (assuming timely surrender of the Note and
compliance with the other provisions of this Note that relate to the conversion
hereof), the Company shall pay to such Payee, in cash, on a per diem basis, an
amount equal to 0.2% of the principal amount and all interest accrued thereon of
the Note until such delivery takes place and interest shall continue to accrue
as provided in Section 2 as if no Conversion Notice had been delivered.

(iii)          The parties acknowledge that as of the date of this Note, the
Company does not have sufficient number of authorized and unissued shares of
Common Stock to fully convert all of the Promissory Notes. Subject to approval
by the Company’s shareholders, the Company will have sufficient number of
authorized and unissued shares of Common Stock following the effectiveness of
the 1 for 5 Split. The Company’s obligation to issue Common Stock upon
conversion of this Note shall be absolute, is independent of any covenant of any
Payee, and shall not be subject to:  (i) any offset or defense; or (ii) any
claims against the holders of the Promissory Notes whether pursuant to this
Note, the Certificate of Incorporation of the Company, the Purchase Agreement,
the Investor Rights Agreement (as defined in the Purchase Agreement), the
Warrants (as defined in the Purchase Agreement) or otherwise.

(iv)          Subject to the provisions of Section 8(g), in the event that a
Conversion Triggering Event has occurred and the Company has given the Notice as
required by Section 8(b), this Note shall be converted in full on the Mandatory
Conversion Date as if the holder hereof had delivered a Conversion Notice with
respect to this Note on such date. Promptly thereafter, the holder of this Note
shall deliver this Note to the Company or its duly authorized transfer agent,
and upon receipt thereof, the Company shall issue or cause its transfer agent to
issue certificates evidencing the Common Stock into which this Note has been
converted.

(v)           Beneficial Ownership Cap. To the extent that (A) all of the
outstanding principal and interest due on this Note is not automatically
converted in full upon the occurrence of a Mandatory Conversion on account of
the application of Section 8(g), (B) a Notice has been duly delivered to the
Payee and the Maturity Date has occurred prior to the Mandatory Conversion Date
specified in such Notice or (C) the Payee elects to convert all of the
outstanding principal and interest due on this Note following a Prepayment
Notice and prior to Prepayment, but all of such amounts are not converted in
full on account of the application of Section 8(g) (each of the events referred
to in clauses (A), (B) and (C), a “Limited Conversion”), this Note shall remain
outstanding with respect to the amounts of unpaid principal and unpaid interest
remaining and such amounts remaining shall be deemed converted automatically
under this Section 8 at the first moment thereafter either when the Mandatory
Conversion Date occurs in the case of a Limited Conversion pursuant to clause
(B) above (except that such conversion shall remain subject to Section 8(g), and
if Section 8(g) applies, such conversion shall become a

8

 


--------------------------------------------------------------------------------




clause (A) Limited Conversion following the Mandatory Conversion Date), or, in
all other cases, when Section 8(g) would not prevent such conversion.
Notwithstanding the preceding sentence, upon the occurrence of the Limited
Conversion, the rights of the Payee pursuant to Sections 1, 2, 3, 4, 5, 6 and 7,
including, without limitation, the right to be repaid principal and interest in
cash, shall be terminated immediately and all other rights and obligations
(including, without limitation, the rights hereunder to adjustments to the
Conversion Rate) shall remain in full force and effect (the “Remaining Rights”);
provided that, upon the occurrence of a Sale Transaction, the resulting
successor or acquiring entity in such Sale Transaction (if not the Company) and,
if an entity different from the successor or acquiring entity, the entity whose
capital stock or assets the holders of the Common Stock are entitled to receive
as a result of such Sale Transaction, shall assume by written instrument all of
the Remaining Rights (but not the rights that have been terminated as provided
above) under the Promissory Notes and all of the rights and obligations of the
Company under Transaction Documents.

(d)           Fractional Shares. The Company shall not be required to issue a
fractional share of Common Stock upon conversion of this Note. As to any
fraction of a share which the holder of this Note would otherwise be entitled to
acquire upon such conversion, the Company shall pay an amount in cash equal to
the Current Market Price (as defined below) per share of Common Stock on the
date of conversion, multiplied by such fraction.

“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified:

(1)           if there shall not then be a public market for the Common Stock,
the higher of (a) the book value per share of Common Stock at such date, and
(b) the fair market value per share of Common Stock as determined in good faith
by the Board, or

(2)           if there shall then be a public market for the Common Stock, the
average of the daily market prices for the 20 consecutive trading days
immediately before such date. The daily market price for each such trading day
shall be (i) the closing bid price on such day on the principal stock exchange
(including Nasdaq) on which such Common Stock is then listed or admitted to
trading, or quoted, as applicable, (ii) if no sale takes place on such day on
any such exchange, the last reported closing bid price on such day as officially
quoted on any such exchange (including Nasdaq), (iii) if the Common Stock is not
then listed or admitted to trading on any stock exchange, the last reported
closing bid price on such day in the over-the-counter market, as furnished by
the National Association of Securities Dealers Automatic Quotation System or the
Pink Sheets LLC, (iv) if neither such corporation at the time is engaged in the
business of reporting such prices, as furnished by any similar firm then engaged
in such business, or (v) if there is no such firm, as furnished by any member of
the National Association of Securities Dealers, Inc. (the “NASD”) selected
mutually by holders of a majority in interest of the

9

 


--------------------------------------------------------------------------------




Promissory Notes and the Company or, if they cannot agree upon such selection,
as selected by two such members of the NASD, one of which shall be selected by
holders of a majority in interest of the Promissory Notes and one of which shall
be selected by the Company (as applicable, the “Daily Market Price”).

(e)           Stock Dividends, Subdivisions and Combinations. If at any time
while the this Note is outstanding, the Company shall:

(i)            cause the holders of its Common Stock to be entitled to receive a
dividend payable in, or other distribution of, additional shares of Common
Stock,

(ii)           subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or

(iii)          combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,

then in each such case the Conversion Rate shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
Section 8(e) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clauses (ii) or (iii) of this Section 8(e) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that a Conversion Rate is calculated hereunder, then the
calculation of such Conversion Rate shall be adjusted appropriately to reflect
such event.

(f)            Certain Other Distributions. If at any time while this Note is
outstanding the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive any dividend or other distribution
of:

(i)            cash,

(ii)           any evidences of its indebtedness, any shares of stock of any
class or any other securities or property or assets of any nature whatsoever
(other than cash or additional shares of Common Stock as provided in
Section 8(e) hereof), or

(iii)          any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property or assets of any nature whatsoever (in each case set
forth in subparagraphs 8(f)(i), 8(f)(ii) and 8(f)(iii) hereof, the “Distributed
Property”),

then upon any conversion of this Note that occurs after such record date, the
holder of this Note shall be entitled to receive, in addition to the Conversion
Shares, the Distributed Property that such holder would have been entitled to
receive in respect of such number of Conversion Shares had the holder been the
record holder of such Conversion Shares as of such record date. Such
distribution shall be made whenever any such conversion is made. In the event
that the

10

 


--------------------------------------------------------------------------------




Distributed Property consists of property other than cash, then the fair value
of such Distributed Property shall be as determined in good faith by the Board
and set forth in reasonable detail in a written valuation report (the “Valuation
Report”) prepared by the Board. The Company shall give written notice of such
determination and a copy of the Valuation Report to the holder of this Note, and
if the holder objects to such determination within twenty (20) business days
following the date such notice is given, the Company shall submit such valuation
to an investment banking firm of recognized national standing selected by the
holder of this Note and acceptable to the Company in its reasonable discretion,
whose opinion shall be binding upon the Company and the holder of this Note. A
reclassification of the Common Stock (other than a change in par value, or from
par value to no par value or from no par value to par value) into shares of
Common Stock and shares of any other class of stock shall be deemed a
distribution by the Company to the holders of its Common Stock of such shares of
such other class of stock within the meaning of this Section 8(f) and, if the
outstanding shares of Common Stock shall be changed into a larger or smaller
number of shares of Common Stock as a part of such reclassification, such change
shall be deemed a subdivision or combination, as the case may be, of the
outstanding shares of Common Stock within the meaning of Section 8(e).

(g)           Blocking Provision.

(i)            Except as provided otherwise in this Section 8(g)(i), the number
of Conversion Shares that may be acquired by any holder shall be limited to the
extent necessary to insure that, following such conversion, the number of shares
of Common Stock then beneficially owned by such holder and its Affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with the holder’s for purposes of Section 13(d) of the Exchange
Act (including shares held by any “group” of which the holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) does not exceed
4.99% of the total number of shares of Common Stock of the Company then issued
and outstanding (the “Beneficial Ownership Cap”). For purposes hereof, “group”
has the meaning set forth in Section 13(d) of the Exchange Act and applicable
regulations of the Securities and Exchange Commission, and the percentage held
by the holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. As used herein, the term “Affiliate” means
any person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person or entity, as such terms are used in and construed under Rule 144 under
the Securities Act. With respect to the holder of this Note, any investment fund
or managed account that is managed on a discretionary basis by the same
investment manager as such holder will be deemed to be an Affiliate of such
holder. Each delivery of a Conversion Notice by the holder of this Note will
constitute a representation by such holder that it has evaluated the limitation
set forth in this paragraph and determined, subject to the accuracy of
information filed under the Securities Act and the Exchange Act of 1934, as
amended (the “Exchange Act”) by the Company with respect to the outstanding
Common Stock of the Company, that the issuance of the full number of shares of
Common Stock requested in such Conversion Notice is permitted under this
paragraph. This paragraph shall be construed and administered in such manner as
shall be

11

 


--------------------------------------------------------------------------------




consistent with the intent of the first sentence of this paragraph. Any
provision hereof which would require a result that is not consistent with such
intent shall be deemed severed herefrom and of no force or effect with respect
to the conversion contemplated by a particular Conversion Notice.

(ii)           In the event the Company is prohibited from issuing shares of
Common Stock as a result of any restrictions or prohibitions under applicable
law or the rules or regulations of any stock exchange, interdealer quotation
system or other self-regulatory organization, the Company shall as soon as
possible seek the approval of its stockholders and take such other action to
authorize the issuance of the full number of shares of Common Stock issuable
upon the full conversion of the Promissory Notes.

(iii)          Notwithstanding the foregoing provisions of Section 8(g), any
holder of Promissory Notes shall have the right prior to the time of the Closing
(as defined in the Purchase Agreement) upon written notice to the Company, or
after the time of the Closing upon (x) 61 days prior written notice to the
Company or (y) upon a Sale Transaction, to choose not to be governed by the
Beneficial Ownership Cap provided herein.

(h)           Common Stock Reserved. The Company shall at all times reserve and
keep available out of its authorized but unissued Common Stock, solely for
issuance upon the conversion of the Promissory Notes, such number of shares of
Common Stock as shall from time to time be issuable upon the conversion of all
the Promissory Notes at the time outstanding (without regard to any ownership
limitations provided in Section 8(g)); provided, that on the date of original
issue of the Promissory Notes and prior to the effective date of the 1 for 5
Split, the parties acknowledge that the Company does not and will not have
sufficient authorized Common Stock to allow for the conversion in full of the
Promissory Notes and the exercise in full of the warrants issued pursuant to the
Purchase Agreement.

9.             Other Provisions Applicable to Adjustments. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock into which this Note is convertible and the current
Conversion Rate provided for in Section 8:

(a)           When Adjustments to Be Made. The adjustments required by Section 8
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment to the Conversion Rate that
would otherwise be required may be postponed (except in the case of a
subdivision or combination of shares of the Common Stock, as provided for in
Section 8(e)) up to, but not beyond the Conversion Date if such adjustment
either by itself or with other adjustments not previously made adds or subtracts
less than 1% of the shares of Common Stock into which this Note is convertible
immediately prior to the making of such adjustment. Any adjustment representing
a change of less than such minimum amount (except as aforesaid) which is
postponed shall be carried forward and made as soon as such adjustment, together
with other adjustments required by Section 8 and not previously made, would
result in a minimum adjustment or on the Conversion Date. For the purpose of any
adjustment, any specified event shall be deemed to have occurred at the close of
business on the date of its occurrence.

12

 


--------------------------------------------------------------------------------


(b)           Fractional Interests. In computing adjustments under Section 8,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

(c)           When Adjustment Not Required. If the Company undertakes a
transaction contemplated under Section 8(f) and as a result takes a record of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights or other benefits
contemplated under Section 8(f) and shall, thereafter and before the
distribution to stockholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights or other benefits
contemplated under Section 8(f), then thereafter no adjustment shall be required
by reason of the taking of such record and any such adjustment previously made
in respect thereof shall be rescinded and annulled.

(d)           Escrow of Stock. If after any property becomes distributable
pursuant to Section 8 by reason of the taking of any record of the holders of
Common Stock, but prior to the occurrence of the event for which such record is
taken, a holder of this Note converts the Note during such period or such holder
is unable to convert pursuant to Section 8(g), the holder of this Note shall
continue to be entitled to receive any shares of Common Stock issuable upon
conversion under Section 8 by reason of such adjustment (as if this Note were
not yet converted) and such shares or other property shall be held in escrow for
the holder of this Note by the Company to be issued to holder of this Note upon
and to the extent that the event actually takes place. Notwithstanding any other
provision to the contrary herein, if the event for which such record was taken
fails to occur or is rescinded, then such escrowed shares shall be canceled by
the Company and escrowed property returned to the Company.

10.           Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Payee with respect to the loss, theft or
destruction of this Note (or any replacement hereof), and, if requested by the
Company, an indemnity bond customary in the industry, or, in the case of a
mutilation of this Note, upon surrender and cancellation of such Note, the
Company shall issue a new Note, of like tenor and amount, in lieu of such lost,
stolen, destroyed or mutilated Note.

11.           Parties in Interest, Transferability. This Note shall be binding
upon the Company and its successors and permitted assigns and the terms hereof
shall inure to the benefit of the Payee and its successors and assigns. This
Note may be transferred or sold, subject to the provisions of Section 19 of this
Note, or pledged, hypothecated or otherwise granted as security by the Payee.

12.           Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Payee.

13.           Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following

13


--------------------------------------------------------------------------------




the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The Company will give written notice to the Payee at least twenty (20) days
prior to the date on which dissolution, liquidation or winding-up will take
place and in no event shall such notice be provided to the Payee prior to such
information being made known to the public. Notices to the Payee shall be made
to the address set forth in the Purchase Agreement. Notices to the Company shall
be made to the following:

Address of the Company:

 

Access Pharmaceuticals, Inc.

 

 

2600 Stemmons Freeway, Suite 176

 

 

Dallas, Texas 75207

 

 

Attention: President

 

 

Facsimile No.: (214) 905-5101

with a copy to:

 

Bingham McCutchen LLP

 

 

150 Federal Street

 

 

Boston, Massachusetts 02110

 

 

Attention: John J. Concannon, III

 

 

Facsimile No.: (617) 951-8736

 

14.           Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.

15.           Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.

16.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Payee’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments and the like (and the computation thereof) shall
be the amounts to be received by the Payee and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to such equitable relief, including but not limited to an

14

 


--------------------------------------------------------------------------------




injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.

17.           Failure or Indulgence Not Waiver. No failure or delay on the part
of the Payee in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

18.           Enforcement Expenses. The Company agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

19.           Compliance with Securities Laws. The Payee of this Note
acknowledges that this Note is being acquired solely for the Payee’s own account
and not as a nominee for any other party, and for investment, and that the Payee
shall not offer, sell or otherwise dispose of this Note other than in compliance
with the laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

20.           Severability. The provisions of this Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.

21.           Consent to Jurisdiction. Each of the Company and the Payee
(i) hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 13
hereof and agrees that such service shall constitute good and sufficient service
of process and notice

15

 


--------------------------------------------------------------------------------





THEREOF. NOTHING IN THIS SECTION 21 SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

22.           Company Waivers. Except as otherwise specifically provided herein,
the Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.

(a)           No delay or omission on the part of the Payee in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Payee, nor shall any waiver by
the Payee of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.

(b)           THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE
IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE
LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO
USE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
as of the date first written above.

 

ACCESS PHARMACEUTICALS, INC.

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

17

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF CONVERSION NOTICE

(To be executed by the registered holder in order to convert the Note)

The undersigned hereby irrevocably elects to convert the 7.5% Secured
Convertible Promissory Note (the “Note”) of Access Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), due March 31, 2007 held by the undersigned
into shares of Common Stock, according to the terms and conditions of the Note
and the conditions hereof, as of the date written below. The undersigned hereby
requests that certificates for the shares of Common Stock to be issued to the
undersigned pursuant to this Conversion Notice be issued in the name of, and
delivered to, the undersigned or its designee as indicated below. If the shares
of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto. A copy of the Note being converted is attached hereto (and the original
Note shall be transmitted to the Company pursuant to the terms thereof). All
capitalized terms used in this Conversion Notice, but not otherwise defined
herein shall have the meanings assigned in the Note.



Date of Conversion (Date of Notice)



Principal Amount of Note to be Converted



Principal Amount of Note not to be Converted (Principal Amount Remaining after
Conversion)



Amount of accumulated and unpaid interest on principal amount of Note to be
Converted



Number of shares of Common Stock to be Issued (including conversion of accrued
but unpaid interest on Notes to be Converted)

 

Applicable Conversion Value

Conversion Information:[NAME OF HOLDER]

 

Address of Holder:

 

 

 

Issue Common Stock to (if different than above):

Name:

 

 

Address:

 

 

 

 

 


--------------------------------------------------------------------------------




 

Tax ID #:

 

 

 

 

Name of Holder

By:

 

 

Name:
Title:

 

 


--------------------------------------------------------------------------------